DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment 7 as shown in figs. 11A, B, (claims 1-20 readable thereon) in the reply filed on 2/5/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the third layer is between the via and the wiring line; and a metal filling the via and in contact with the third layer and the wiring line” at lines 13-15, and further states “the metal-filled via that contacts the third layer and the wiring line be under compressive stress” at lines 17-18.  It is unclear how the metal-filled via can contact the wiring line when the third layer is interposed between the via and the wiring line.
Claim 8 recites the limitation “the via extending through the ILD and the reliability enhancement material to communicate with the wiring line” at lines 10-11.  It is unclear how this limitation is supported within the elected embodiment which has a portion of the plurality of layers disposed between the via and the wiring line.
Claim 9 recites that “a second of the plurality of layers is interposed between the metal filling the via and the wiring line” at lines 1-2.  This limitation is unclear since it 
Claim 14 recites the limitation “the reliability enhancement material is separate from the cap layer” which appears to contradict the limitation “the reliability enhancement material forms at least a portion of one of the plurality of layers” as recited at lines 6-7 of claim 8.
Claim 15 recites the limitation “forming a via opening through the ILD layer and the first and second layers of the cap layer to expose the third layer and the cap layer on a surface of the wiring” at lines 8-9 and further states “filling the via opening with a metal to form a metal-filled via in contact with the wiring line” at line 14.  It is unclear how the metal-filled via can be in contact with the wiring line with the third layer on a surface of the wiring present.  Claim 17 further supports the indefiniteness since it recites that the third layer is interposed between the metal filling the via and the wiring line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,338,284 to Frohberg discloses a structure pertinent to the claimed invention such as a multilayer cap layer but is silent to as the compressive aspect as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822